—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered September 30, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and a statement made by the defendant to the policé.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the complainant’s identification of the defendant was a witness-initiated procedure and identification (see, People v Dixon, 85 NY2d 218), and did not constitute an unduly suggestive showup. Nor did the complainant’s trial testimony constitute improper bolstering (see, CPL 60.30).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.